


Exhibit 10.49

 

Summary of Compensation Arrangement between Agilent and the Non-Employee
Directors

 

Effective as of March 1, 2009, each of Paul N. Clark, Robert J. Herbold, Robert
L. Joss, Koh Boon Hwee, Heidi Kunz, David M. Lawrence, M.D. and A. Barry Rand,
the non-employee directors of Agilent, receive annually (a) $75,000 in cash
which is paid quarterly; (b) $75,000 in value of a stock option; and (c) $75,000
in value of deferred shares of Agilent common stock. Any newly appointed
director receives $130,000 in value of deferred shares of Agilent common stock,
pursuant to the 1999 Non-Employee Director Stock Plan. The stock options and the
deferred shares vest quarterly over one year.

 

In addition, non-employee directors who serve as the chairperson of a Board
committee are entitled to a “committee chair premium.” Specifically, the
chairperson of each of the Compensation Committee and the Nominating/Corporate
Governance Committee, provided that such person is not the Non-Executive
Chairman, shall, on an annual basis, receive an additional ten thousand dollars
($10,000.00) in cash. The chairperson of the Audit and Finance Committee of the
Board, provided that such person is not the Non-Executive Chairman, shall, on an
annual basis, receive an additional twenty thousand dollars ($20,000.00) in
cash. The chairperson of any other Board committee, provided that such person is
not the Non-Executive Chairman, shall, on an annual basis, receive an additional
five thousand dollars ($5,000.00) in cash.

 

Each member of the Audit and Finance Committee shall, on an annual basis,
receive an additional ten thousand dollars ($10,000.00) in cash which shall be
made in a lump sum payment as soon as practicable following the Initial Payment
Date with respect to the Plan Year.

 

The Non-Executive Chairman, James G. Cullen, receives an Annual Retainer that
consists of (i) an option to purchase shares of common stock in an amount
equivalent to $75,000, (ii) $260,000 in cash, and (iii) $75,000 in value of
deferred shares of Agilent common stock. The Non-Executive Chairman is not
eligible to receive any committee chair premiums. The stock options and the
deferred shares vest quarterly over one year.

 

--------------------------------------------------------------------------------
